GLADIS, Senior Judge
(dissenting):
I dissent because the accused was deprived of the effective assistance of counsel by virtue of his defense counsel’s sentencing argument for a suspended bad-conduct discharge.
Defense counsel’s argument is set forth in its entirety below:1
DC: Your Honor, I’ll be brief. Seaman Apprentice Adams is now before you, freely and openly having admitted his guilt and the responsibility to accept the consequences for that admission. As you’ve heard from his own words, his only request is that you might consider suspending a BCD for the maximum time period so that he may have just one more opportunity to prove to himself as well as to others that he in fact has said “no” to drugs and that he in fact will perform up to his capabilities and his abilities as presented by the testimony of his closest supervisor. Your Honor, I believe there are three solid reasons here for you to heed this request. I think the first of them is Seaman Adams’s wife. His own wife that’s closest to him is very strongly against drugs, as are his parents. And they have both, in no uncertain terms, communicated that zero tolerance for drugs to him. I believe that if you were to suspend a BCD, that they would serve as a catalyst with him to aid him and to encourage him not to pursue any future involvement in drugs. Of course, Your Honor, we recognize that it is Seaman Adams himself who must make that decision. And I think, Your Honor, as you have seen *610him here today, it is quite obvious that this court-martial has made indeed a lasting impression on him. I believe, as does his leading petty officer who best noticed him on board the ship, they both believe that with a suspended BCD Seaman Adams would come around and would change his ways. Your Honor, we’re in a Catch 22 situation here; he can’t prove that he will change until given the opportunity to do so. And, Your Honor, we do ask that. But, Your Honor, let’s look at the evidence as to what he has done since—
MJ: Lieutenant [M], I don’t mean to interrupt but I’m sure you understand that I’m not in a position to suspend a punitive discharge. All I can do is recommend that if I impose one.
DC: Yes, Your Honor.
MJ: All right. Fine.
DC: As far as recommending a suspended BCD, Your Honor, we feel that the evidence presented as to Seaman Apprentice Adams’s cooperation with the government authorities, his free and voluntary cooperation without any promises of any consideration, his identifying several major drug dealers and suppliers on board the CAYUGA, and his solemn agreement to testify against them in court despite the consequences of that action, I think indicate his desire and his present status to change. And, Your Honor, I ask you to consider that in your recommendation, to consider recommending a suspended BCD, recognizing, of course, that he has had one chance before but, Your Honor, as we all must know, that sometimes it takes something as strong and as hard as a court-martial to make someone see the light, and I think Seaman Apprentice Adams has seen that light. Thank you.
R. 29.
Generally, the sentence must be set aside because of ineffective assistance of counsel if (1) there is some evidence in the record which fairly indicates that the accused desires to be retained in the service and (2) the defense counsel had argued that a punitive discharge was appropriate or at least had made certain remarks that could be so construed. United States v. Volmar, 15 M.J. 339 (CMA 1983). A request for a suspended discharge has been held to be tantamount to a concession that a punitive discharge is appropriate. United States v. Webb, 5 M.J. 406 (CMA 1978). Where there is no reasonable likelihood, however, that the sentencing authority might consider retention, defense counsel may properly advocate a bad-conduct discharge as an alternative to the more severe penalty of a dishonorable discharge and lengthy confinement in a effort to cut his client’s losses. United States v. Volmar, supra.
The narrow Volmar exception to the general rule — that concession of the appropriateness of a bad-conduct discharge constitutes ineffective assistance of counsel where the accused desires to be retained — is inapplicable under the circumstances of this case. See United States v. McNally, 16 M.J. 32 (CMA 1983). Volmar involved a general court-martial at which trial counsel had argued vigorously for a dishonorable discharge and 2 to 3 years confinement. The record did not indicate whether Volmar desired to remain in the service. He did not desire to serve confinement. The case now before us is a special court-martial at which the accused was willing to accept any punishment except a bad-conduct discharge. His vulnerability to confinement and forfeitures was limited by a pretrial agreement providing for suspension of confinement in excess of 45 days and forfeitures in excess of one half pay per month for 30 days. Defense counsel conceded, in effect, the appropriateness of what the accused most wished to avoid. He argued for the loss his client wanted to cut when there was no other loss to cut. The judge could not suspend the bad-conduct discharge. Risking imposition of the discharge in order to obtain a recommendation for its suspension was not effective assistance of counsel in a case in which the convening authority had not agreed in the pretrial agreement to *611suspend the discharge.2 Therefore, I dissent. I would remand the case for reassessment of the sentence eliminating the discharge or for a rehearing on sentence.

. The accused’s unsworn statement is set forth, in its entirety in the majority opinion. Contrary to defense counsel’s assertions the accused did not request a suspended bad-conduct discharge and his leading petty officer did not recommend one. The petty officer referred to a suspended sentence, but did not mention a bad-conduct discharge.


. Some pretrial agreements provide for suspension of the discharge only if the military judge so recommends.